DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (PG Pub. No. US 2019/0237395 A1) in view of Lee et al. (PG Pub. No. US 2014/0191381 A1) and Mangrum (PG Pub. No. US 2019/0043789 A1).
Regarding claim 1, Joshi teaches a method of mounting electronic components on one or more carrier bodies, wherein the method comprises: 
providing a support body (¶ 0033: leadframe 110) with at least one first alignment mark (¶ 0049: recess 910, configured to align 110 to element 120);
mounting the one or more carrier bodies (¶ 0033: second leadframe 120), each having at least one second alignment mark (¶ 0049: protrusion 920, configured to align 120 to element 110), on the support body by alignment between the at least one first alignment mark and the at least one second alignment mark (fig. 9: 120 mounted on 110 by alignment between 910 and 920); and
thereafter mounting the plurality of electronic components (¶ 0052: 1131, 1132, 1133) on a respective one of the one or more carrier bodies (fig. 11A: 1131, 1132, 1133 mounted on surface of carrier body 1120, equivalent to 120 of fig. 9).
Joshi further teaches the second alignment mark comprises a recess in the surface of the carrier body (¶ 0049 & fig. 9), and the method produces an encapsulated IC package (¶ 0010 among others).
Joshi does not teach the method further comprises:
mounting the plurality of electronic components by alignment using the at least one second alignment mark; and 
separating the one or more carrier bodies and the electronic components mounted thereon into separate packages, each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi with the separate packages of Lee, as a means to enhance manufacturing efficiency and/or functionality by providing a plurality of IC packages (Lee, ¶ 0020) with a single encapsulation process.
 Joshi in view of Lee does not teach mounting the plurality of electronic components by alignment using the at least one second alignment mark.
Mangrum teaches mounting an electronic component (¶ 0027: die 401, corresponding to 1131/1132/1133 of Joshi and/or 182 of Lee) mounted on a carrier body (¶ 0027: leadframe, corresponding to 1120 of Joshi, including fingers 403), wherein mounting the electronic component includes alignment using at least one recess (¶ 0027: fingers 403 comprise alignment recesses 409, similar to alignment marks 910 of Joshi, to align die 401).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi in view of Lee with the electronic component alignment of Mangrum, as a means to ensure the electronic components are suitable arranged on the one or more carrier bodies (1110/1120 of Joshi, leadframe of Mangrum) by self-alignement (Mangrum, ¶ 0027), improving bonds and enabling a leadframe to be utilized for both wirebond processing as well as flip chip (Mangrum, ¶ 0038). 

Regarding claim 2, Joshi in view of Lee and Mangrum teaches the method according to claim 1, wherein the method comprises providing each of the plurality of electronic components with at least one third alignment mark, wherein mounting the plurality of electronic components on a respective one of the one or more carrier bodies involves an alignment between the at least one second alignment mark and the third alignment marks (Mangrum, ¶ 0027 & figs. 4A-4B: die 401 comprise bumps 405 which align to leadframe recesses 409, similar to 910/920 of Joshi).

Regarding claim 3, Joshi in view of Lee and Mangrum teaches the method according to claim 2, wherein the method comprises carrying out the alignment between the at least one second alignment mark and the third alignment marks without considering the at least one first alignment mark (Mangrum, ¶ 0018: 401 aligned to 403 without considering alignment of 403 to a support body).

Regarding claim 4, Joshi in view of Lee and Mangrum teaches the method according to claim 1, wherein the method comprises detecting the at least one first alignment mark before mounting the one or more carrier bodies on the support body (Joshi, ¶ 0048 & fig. 8: cavities 810, corresponding to 910 of fig. 9, matched to protrusions 820a, corresponding to 920 of fig. 9.  Matching cavities and protrusions implicitly requires detecting the position of the cavities).

Regarding claim 5, Joshi in view of Lee and Mangrum teaches the method according to claim 1, wherein the method comprises detecting the at least one second alignment mark before mounting the one or more carrier bodies on the support body (Joshi, ¶ 0048 & fig. 8: cavities 810, corresponding to 910 of fig. 9, matched to protrusions 820a, corresponding to 920 of fig. 9.  Matching cavities and protrusions implicitly requires detecting the position of the protrusions).

Regarding claim 11, Joshi in view of Lee and Mangrum teaches the method according to claim 1, wherein the method comprises forming at least part of the alignment marks by at least one of the group consisting of etching, printing, laser grooving, drilling, routing, and stamping (Joshi, ¶ 0043: cavities 610 and protrusions 620, corresponding to 910 and 920 of fig. 9, formed by etching and/or stamping).

Regarding claim 12, Joshi in view of Lee and Mangrum teaches the method according to claim 1, wherein the method comprises mounting the electronic components on the one or more carrier bodies by at least one of the group consisting of soldering, sintering, welding, and gluing (Joshi, ¶ 0057: in at least one embodiment, die are mounted on a leadframe by soldering or conductive adhesive).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Lee and Mangrum as applied to claim 1 above, and further in view of Victor et al. (PG Pub. No. US 2007/0114352 A1).
Regarding claim 6, Joshi in view of Lee and Mangrum teaches the method according to claim 1, comprising a plurality of electronic components (Joshi, ¶ 0052: 1131, 1132, 1133).  Joshi in view of Lee and Mangrum further teaches the electronic components are flip attached to one of the one or more carrier bodies (Joshi, figs. 11A-11B: 1131/1132/1133 mounted to second/top leadframe 1120).
Joshi in view of Lee and Mangrum is silent to wherein the method comprises mounting one or more connection bodies, each having at least one fourth alignment mark, on the one or more carrier bodies for electrically connecting the electronic components with a respective carrier body by a respective connection body.
Victor teaches an electronic component (¶ 0031: die 16, similar to 1131-1133 of Joshi) mounted on a carrier body (¶ 0031 & fig. 1: 16 mounted on leadframe 18, similar to 110/120 of Joshi), and one or 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi in view of Lee and Mangrum with the connection body of Victor, as a means to provide an IC package with improved electrical and thermal performance (Victor, ¶ 0002).

Regarding claim 7, Joshi in view of Lee, Mangrum and Victor teaches the according to claim 6, wherein the one or more connection bodies is or are one or more clip frames (Victor, ¶ 0031).

Regarding claim 8, Joshi in view of Lee, Mangrum and Victor teaches the method according to claim 6, wherein the method comprises mounting the one or more connection bodies on the one or more carrier bodies by alignment between the at least one second alignment mark and the at least one fourth alignment mark (Victor, ¶ 0031: mounting clip 14 on leadframe 18 includes alignment between an alignment structure on 18, similar to leadframe alignment mark of Joshi, and at least a portion of 14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Lee.
Regarding claim 13, Joshi teaches a method of mounting electronic components on leadframe-type carrier bodies, wherein the method comprises:
providing a support body (¶ 0033: leadframe 110); 
mounting the carrier body on the support body (¶ 0033 & fig. 1: second leadframe 120 mounted on 110); and 
mounting each of the electronic components (¶ 0052: 1131, 1132, 1133) on a respective one of the carrier bodies (fig. 11B: 1131/1132/1133 mounted on 1120, corresponding to 120 of fig. 1); 
wherein said mounting comprises carrying out multiple alignment procedures between the support body, the carrier bodies and the electronic components (¶¶ 0049-0052 & figs. 9-11B: mounting 110 on 120 and/or 1131/1132/1133 on 110 includes aligning 910 to 920, and aligning 1131/1132/1133 to leads on 120); and
providing separate packages (¶ 0052: molded package 1140), comprising part of the carrier body and at least one of the electronic components (fig. 11B: 1140 comprises at least part of 110/1120 and at least one of 1131/1132/1133).
Joshi does not teach the method further comprises:
mounting a plurality of carrier bodies on the support body; and
separating the one or more carrier bodies and the electronic components mounted thereon into the separate packages.
Lee teaches a method comprising:
mounting a plurality of carrier bodies (¶ 0014: interconnected top leadframes 12, 14, 16 and 18, similar to 120 of Joshi) on a support body (¶ 0012: bottom leadframe 110, similar to 110 of Joshi); and 
mounting each of a plurality of electronic components (¶ 0016: 182) on a respective one of the carrier bodies (fig. 5: each 182 mounted on respective leadframe portion 112, 114, 116 and 118); and 
separating the one or more carrier bodies and the electronic components mounted thereon into separate packages (¶¶ 0018-0019: encapsulated leadframe singulated along saw streets into separate packages 210), each at least comprising part of one of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi with the separate packages of Lee, as a means to enhance manufacturing efficiency and/or functionality by providing a plurality of IC packages (Lee, ¶ 0020) with a single encapsulation process.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations stating:
“mounting the plurality of electronic components on an intermediate carrier body having at least one fifth alignment mark by alignment taking into account mounting position and orientation of the one or more carrier bodies on the support body, and 
“thereafter transferring the electronic components from the intermediate carrier body to the one or more carrier bodies by alignment using the at least one fifth alignment mark” as recited in claim 9.
Elliot et al. (PG Pub. No. US 2013/0087894 A1) teaches mounting a plurality of electronic components (90) on an intermediate carrier body (116) having at least one alignment mark (87A, 87B), but does not teach taking into account mounting position and orientation of the one or more carrier bodies on the support body, or transferring the electronic components from the intermediate carrier body to one or more carrier bodies using the alignment mark.

Conclusion
:
Li et al. (PG Pub. No. US 2020/0357987 A1) teaches a plurality of electronic components (¶ 0020: IC die 180, similar to 1131-1133 of Joshi) mounted on a carrier body (¶ 0024 & fig. 1: 180 mounted on leadframe pins 160-163), and one or more connection bodies on the one or more carrier bodies for electrically connecting the electronic components with a respective carrier body by a respective connection body (¶¶ 0024-0025 & figs. 1A-1C: 180 electrically connected to 160-163 by clip 130), wherein the one or more connection bodies include an alignment mark (¶ 0034: at least a portion of 130 configured to align to leadframe solder 183).

Higgins (PG Pub. No. US 2017/0278768 A1) teaches a leadframe with mechanical alignment features formed by stamping (¶ 0030).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN TURNER/Examiner, Art Unit 2894